Title: To Thomas Jefferson from Fulwar Skipwith, 10 October 1790
From: Skipwith, Fulwar
To: Jefferson, Thomas



Sir
St. Pierre 10. Octor. 1790

On the 30th. Ulto. I did myself the pleasure to address your Excellency, expressing the hope I entertained of receiving the instructions necessary to my entering into office, and likewise informing of the aukward situation in which I may stand in regard to the exequatur required by the 1st. art. of the convention existing between his M. C. Majesty and the U. States, should government here not receive official notice thereof from the court of France. Hitherto however, had I been possessed of instructions,  together with the exequatur, I could have been but inactive in my office, and I fear cannot soon be otherways, owing to an almost total suspencion of police and government. To give your Excellency some idea of the true causes of the present unhappy state of this Island, I must look back to the time when the late revolution in the mother country took place, and of the then situation of the commercial and planting interests of Martinique. There has been for some time a law in force which prevents a debtor from seising on the lands and working negroes of his creditor, and only allows him the resource of attacking his Sugars or other produce. This leaves the merchant very much at the mercy of the planter he credits. The consequence is a debt of upwards of twenty millions of island livres due to St. Pierre upon so precarious a footing. This has created a deep rooted animosity between the merchants who demand and the planters who defer the payment. Fort-royal who has viewed the increase of her rival St. Pierre with an anxious and jealous eye sided with her opposers. When the accounts arrived from France of the great revolution which had taken place, the merchants of St. Pierre were enthusiastic in shewing their approbation of the national change. They waited on the Governor and forced him to take the cockade. This he did with a bad grace. All the military discoverd the same aversion, but saw the necessity of conforming. Those planters who had pretensions to nobility of birth, as well as some others who had not seemed to conform, but were generally supposed at bottom aristocrats, on the other hand St. Pierre was strongly attached to the revolution, and did not seem disposed to bear the least opposition. Such were the dispositions of the different parties when in March last two officers of the regiment of Martinique took out their national cockades and appeared in the Play house with white ones. This was instantly observed. The young citizens insisted on their replacing the national cockade. A dispute ensued. The next day fourteen of the officers of the regiment paraded the Streets in a threatning manner. A rendezvous was agreed on, and fourteen young citizens were to fight the fourteen officers. At the appointed time the concourse of spectators was great. The soldiers expecting their officers would be sacrificed became so exasperated as to present their musquets at the inhabitants, and were only prevented by their officers from firing. These Gentlemen seeing the whole town in arms against them withdrew their troops to fort-royal, where they were joined by many friends and found they might depend  on the mulattos a body of 1200 or 1300 well armed and disciplined. The two officers who were the cause of the affair were seised by the popullace, their regimentals torn from their backs and otherwise severely handled. They were then ship’d for France. Volunteers from the neigbouring islands came to the assistance of St. Pierre on the first news of the transaction, stayed a few days and returned, leaving them much in the condition they found them. In about three weeks after St. Pierre apprehensive of an attac sent for the Volunteers who came over in greater numbers than before, upwards of 2000 ’tis said, with the Baron de Clugny the governor of Guadalupe. All that his great abilities could accomplish was that the parties should wait the decission of France. About this time Monsr. Damas arrived and took M. Viominils place as general. Soon after some arrets of the national assembly likewise arrived concerning the regulation of the islands, which were far however from calming the minds of the citizens. St. Pierre did not like the mode of representation, nor did she wish to allow the legality of the then existing colonial assembly, which the arrets still permitted if it was agreeable to a majority. St. Pierre instead of permitting the majority to rule, withdrew her members. Such was the situation, when on the 3d. of June a massacre took place of 14 mullatoes 3 whites and 1 negroe, and upwards of 120 coloured men confined in jail. The cause of this unhappy affair does not seem to be satisfactorily ascertained, but it proved the weakness of the municipality who could not restrain such disgraceful enormities, and the total want of order. The colony alarmed and struck with horror at this transaction and glad to have so good a pretext to come against St. Pierre, requested the Governor to employ all his forces to reinstate order in that unhappy town. This he did on the 9th. of June, and altho the morning of that day seemed to threaten the destruction of the colony, yet the town was entered peacibly after the inhabitants had abandoned their posts. From circumstances it is very probable, and universally asserted here that the Municipality were in concert with the General, by preventing the inhabitants from firing and withdrawing the officers to throw them into confusion. In three or four days after the town was taken, the municipality was suspended and upwards 150 Inhabitants taken up and put on board a merchantman. Two thirds of them were soon after discharged, thirty or forty were reserved for trial as principals in the last massacre. The town assumed a different aspect, order was reinstated and commerce revived. The prisoners were tryed, but their  fate was not determined on. Many suppose some would be made examples of and the rest sent to France. Opinions were various when on the 1st. September a very unexpected and a kind of counter revolution took place, which has hurried this unhappy Island on the brink of ruin. The two basses compagnies, the same two who presented at the inhabitants of St. Pierre, stationed at Fort Bourbon, it is said gained by the Prisoners and probably inflamed by wine, put three handkerchiefs together and hoisted them as a national colours on the ramparts. A party then descended and demanded the prisoners, whom they obtained and carried with them into the fort. All the overtures made by the general and the Municipality for an accomodation answered no purpose, and the General was forced to send to St. Pierre for the garrison to support his authority. These soldiers having been much caressed by the citizens left the town disposed to join, instead of opposing their brother soldiers. This they did immediately on their arrival. M. Damas therefore found himself obliged to fly from fort-royal, leaving the soldiers in possession of fort-bourbon, the strongest fortification in the windward Islands. He fled to a place called Grosmorne, where he has fortified himself with the colonial assembly, the greatest part of the officers belonging to the Martinique regiment, the Grenadiers who remained faithful to his orders, and the Mulattos. In addition to these forces, the General has the dangerous resource of arming the negroes if compelled by superiority of numbers. Some rencontres now took place with various success. The effect the accounts of this revolution had on the neighbouring french islands was the total derangement of the military, who came over without officers (some subalterns excepted) to assist the St. Pierre party which was now increased to about 900 or 1000 regulars and 1500 or 1600 citizens. On their arrival the town for many days exhibited a scene truely distressing. No discipline the soldiers entertained at the tables of the inhabitants. A monstrous grave was dug to bury aristocracy, in the afternoons generally when the wine operated most, they would force old men, pregnant women and all whom they suspected not to favour their measures, to dig at the grave and kiss the rope hanging over it. It would intrude too much on your Excellencys time to detail their excesses. This very confusion and madness as was foreseen by the considerate proved to be their misfortune. M. Chabrol the Colo. who had remained with his regiment and who was now appointed commander in chief of soldiers and citizens, used every exertion to conciliate  the parties but to no purpose, and found himself absolutely obliged to lead the St. Pierre party against Gros-morne contrary to his advice. It has been conjectured that the Colo’s chief view in remaining was to endeavour to bring back the troops to their duty. He marched with about 1100 in the morning of the 26th. Ulto. They had not advanced above five miles before, to their utter surprise they found one or two small parties of mulattos who fled before them untill they reached their main body, who were waiting to receive their enemies. Such was the want of order in this rencontre, that the column of Martinique broke at receiving the second fire and could not be rallied. The column of Guadalupe was then obliged to bear the Stress of the action, they fought better but suffered a great deal and were finally entirely routed. They lost their four pieces of Cannon, baggage, indeed every thing, and returned in confusion to fort-royal. The loss has been concealed as much as possible, 200 men at least it is however supposed must have been killed wounded and taken. This defeat which so much astonished the St. Pierre party who did not suppose such a thing possible, entirely changed their plan of operation from the most rapid offensive to the most cautious defensive. The commerce of this town entirely convulsed from being cut off from the country, and the City itself subject to continual alarms from the opposite party, added to this, the little discipline of the soldiery seems at present to render neither life or property safe. The troubles of the mother country has prevented her from paying that attention to her colonies which their situation has long required. An armament however is daily expected. Their arrival alone in my opinion can save the colony from ruin. This Island (as well as Guadalupe) is prodigiously fertile indeed, and their commerce with America infinitely greater than I had immagined. I am afraid the prolixty of my letter has tried your Excellency’s patience, or I would attempt to give you a statement of the imports from America into the French windward islands, and their returns. This I will however take the liberty to do at another opportunity.
A very unnecessary, and a very injurious embargo has continued from the 21st. Ulto untill to day on the American flag. After numberless applications to and many evasive answers from the Council of the town the only supreme head at present acknowledged here, it was taken off, not however without their extracting a promise from me, which was given at the instance of the American Captains in port, that they should not after clearing out, enter  into any other port of the Island; altho several had been opened by the colonial assembly and sanctioned by the governor.
I am as yet ignorant of the fate of the bill which was introduced last session of Congress respecting the emoluments of their Consuls, but flatter myself that some provision is made. The expence of living in the W. Indies with the strictest ceconomy is greater than in most other countrys, and I think it will hereafter appear that the Consul in the W. Indies who does his duty will merit some compensation. With the sincerest attachment and Respect I remain your Excellency’s mo. ob. & mo. H. Servant,

Fulwar Skipwith

